              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
Alphonso G. Andrews, AUSA
United States Attorney’s Office
Christiansted, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER

GÓMEZ, J.

      On April 25, 2019, a grand jury returned a Fourth

Superseding Indictment in this matter. In general, the Fourth

Superseding Indictment lays out a vast and wide-ranging criminal

conspiracy that is alleged to have involved multiple armed

robberies and multiple drug trafficking operations along with

various murders, attempted murders, and assaults in furtherance

of those endeavors. In sum, the Fourth Superseding Indictment

charges the eleven defendants in this matter with forty-seven

criminal counts.

      “The scope of the district court’s discretion to manage

trials before it is and must be particularly broad. . . .

District courts have wide-ranging control over management of

their dockets, the courtroom procedures, and the admission of

evidence.” United States v. Janati, 374 F.3d 263, 273 (4th Cir.

2004). For example, “district courts have discretion to require

separate trials for criminal defendants charged in a single

indictment.” Janati, 374 F.3d at 273. Such discretion in

managing trials allows district courts to ensure the effective

administration of the criminal justice system. See, e.g., United

States v. Higgs, 713 F.2d 39, 44 n.6 (3d Cir. 1983) (noting

that, while the “government is not automatically required to
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

make [pretrial] disclosure [of the names of its cooperating

witnesses], the district court, within its discretion, may order

such disclosure to ensure the effective administration of the

criminal justice system”).

      Moreover, Federal Rule of Criminal Procedure 18 requires

that the court set the place of trial “with due regard for the

convenience of the defendant, any victim, and the witnesses, and

the prompt administration of justice.” See Fed. R. Crim. P. 18.

Significantly, Federal Rule of Criminal Procedure 2 provides

that the federal rules of criminal procedure should be

interpreted “to provide for the just determination of every

criminal proceeding, to secure simplicity in procedure and

fairness in administration, and to eliminate unjustifiable

expense and delay.” See Fed. R. Crim. P. 2. Having reviewed the

Fourth Superseding Indictment and the entire record in this

matter, the Court finds that it is appropriate to sever this

case in the interest of simplicity, fairness, the prompt

administration of criminal justice, and judicial economy.

Consequently, the Court will sever the defendants in this matter

into two groups for trial. The first group shall be comprised of

Etherneal Simon, Wayne Bellille, Shermyra Gumbs, and Wahilli

James. The second group shall be comprised of Paul Girard,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 5

Shaquan Prentice, Robert Brown, Shaquielle Correa, Tyler Eugene,

Kareem Harry, and James Cruz.

      The premises considered, it is hereby

      ORDERED that a jury trial in this matter is hereby

SCHEDULED to commence promptly at 9:00 a.m. on December 9, 2019

as to the following defendants: Etherneal Simon, Wayne Bellille,

Shermyra Gumbs, and Wahilli James; it is further

      ORDERED that a jury trial in this matter is hereby

SCHEDULED to commence promptly at 9:00 a.m. on January 13, 2020

as to the following defendants: Paul Girard, Shaquan Prentice,

Robert Brown, Shaquielle Correa, Tyler Eugene, Kareem Harry, and

James Cruz; and it is further

      ORDERED that Bellille’s motion to sever, ECF No. 508, is

MOOT.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
